As filed with the Securities and Exchange Commission on May 23, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:December 31, 2011 Date of reporting period:March 31, 2011 Item 1. Schedules of Investments. Capital Advisors Growth Fund Schedule of Investments at March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 91.13% Air Delivery & Freight Services - 2.09% FedEx Corp. $ Asset Management - 2.71% BlackRock, Inc. Auto Manufacturers - Major - 2.33% Ford Motor Co.* Auto Parts - 2.52% Johnson Controls, Inc. Biotechnology - 1.86% Gilead Sciences, Inc.* Business Services - 1.83% Visa, Inc. - Class A Catalog & Mail Order Houses - 1.56% Amazon.com, Inc.* Communication Equipment - 2.58% Corning, Inc. Conglomerates - 2.95% General Electric Co. Discount, Variety Stores - 2.77% Wal-Mart Stores, Inc. Drug Manufacturers - 5.43% Abbott Laboratories Johnson & Johnson Drugs Wholesale - 2.20% McKesson Corp. Food - Diversified - 1.82% Kraft Foods, Inc. - Class A Health Care Plans - 2.87% UnitedHealth Group, Inc. Home Improvement Stores - 2.84% Home Depot, Inc. Independent Oil & Gas - 2.78% Range Resources Corp. Industrial Metals & Minerals - 2.66% BHP Billiton Ltd. - ADR Internet Information Provider - 3.35% Google, Inc. - Class A* Medical Instruments and Supplies - 4.22% Baxter International, Inc. Thermo Fisher Scientific, Inc.* Money Center Banks - 1.80% Citigroup, Inc.* Networking & Communication Devices - 1.74% Cisco Systems, Inc.* Oil & Gas Pipeline - 2.69% Spectra Energy Corp. Personal Computers - 3.45% Apple, Inc.* Personal Products - 2.59% Procter & Gamble Co. Processed & Packaged Goods - 4.31% PepsiCo, Inc. Restaurants - 2.27% Yum! Brands, Inc. Semiconductor - Equipment & Materials - 3.16% Applied Materials, Inc. Semiconductor - Integrated Circuits - 7.80% Broadcom Corp. - Class A Marvell Technology Group Ltd.*# Qualcomm, Inc. Technical & System Software - 1.70% Synopsys, Inc.* Telecommunication Services/Domestic - 6.47% AT&T, Inc. Vodafone Group Plc - ADR Waste Management - 1.78% Republic Services, Inc. Total Common Stocks (Cost $20,549,954) SHORT-TERM INVESTMENTS - 8.50% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $2,021,593) Total Investments in Securities (Cost $22,571,547) - 99.63% Other Assets in Excess of Liabilities - 0.37% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of March 31, 2011. ADR - American Depository Receipt Capital Advisors Growth Fund Notes to Schedule of Investments March 31, 2011 (Unaudited) Note 1 – Securities Valuation The Capital Advisors Growth Fund’s (the “Fund”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Investments in other mutual funds are valued at their net asset value per share. Short-term securities having a maturity of less than 60 days are valued at their amortized cost, which approximates market value. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of March 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks Basic Materials $ $
